Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 29 July 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Sir
            Amsterdam 29 July 1785
          
          We refer to what we had the Honor to write you last post, and now send you inclosed a Copy of the Articles of Partnerschip between Geyer and De la Lande & Fynje. We don’t believe you’ll find it a fraudulent Contract, at least on the part of De la Lande & fynje, who certainly are not benefited by it, on the contrary it appears to us, that they rather acted imprudently, and depended too much upon casualities, and a flattering Picture, which had been made to them of the Success of the undertakings. As to the Arrangement which is now made at London, we don’t believe that De La Lande & fynje can be blamed for it, as it was made by Mr. Geyer in virtue of the Power, which he thinks to posses as active Partner. The House in London being kept up by the Assistance of some People, the English Creditors, to the Amount of about £40,000. Sterlg., consented to wait for the payment till remittances are made, provided they shall be paid out of the first returns, before the Partners in the House can get any Part of their Stock or Advances, and in consequence of this, Powers were Sent out to attack the Property in Ameria. This whole arrangement was made without the knowledge of De la Lande & Fynje, and consequently without their consent. Notwithstanding this we don’t see any possibility to alter it, and we fear that any Step taken to this Purpose would involve the Estate into extensive Lawsuits, which would certainly injure the Interest of the Concern’d. We think your Excellency being fully acquainted with the Brittish and American Laws, and in the Situation to take every Information on the matter, is a competent Judge, and we will thank you for your Advice, how to conduct ourselves, assuring that you’ll find us disposed to do every thing for the benefit of our Principals, which is consistent with Honour and the Laws of this Country; And it is with this Intention, and in order to have at all times Inspection into the Business, that we consented to accept, jointly with two Gentlemen out of the Number of the other Creditors, to be appointed Trustees of the Estate, which we certainly would have declined, in consideration of the great Trouble it will cause us, unless we had immagined that we were obliged to it by our relation to Congress.— For the remainder in case it should prove that Congres, and the Creditors in Holland were prejudiced by Mr. Geyer’s arrangement, we think it proves at the same Time the inconveniency of the Priviledge of private Attatchments, which we learn is established by the American Laws, and it may afford an Inducement to the Legislatures of the different States to make more equitable Institutions, which we think, Independent of this Instance, is highly necessary to estab[lish] American Credit in Europe.
          We remain most respectfull, and with Esteem / Sir / Your most humb. Obedt. Servts.
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
        